The Chancellor.
The necessity for an immediate decision of this cause has allowed no opportunity for the preparation of an extended opinion. But the thorough research and elaborate arguments of counsel (for which I acknowledge my indebtedness) have satisfied me as to the principles which must be recognised, and the conclusions which must be adopted in the disposition of the' motion now before the court. Those principles and conclusions I shall therefore' now state, without any attempt to present in detail the reasons upon which they are founded.
1. The complainants have, by virtue of their contract *20with the state of New Jersey, the exclusive franchise of transporting passengers and freight by railway across the state, between the cities of New York and Philadelphia, and are entitled to the protection of a court of equity in the enjoyment of that franchise.
2. There is no sufficient evidence in the cause that the fights which the complainants, by their bill, seek to maintain have been impaired or relinquished by consent, or the complainants' right to protection forfeited by acquiescence in the acts of the defendants.
3. The incorporation of the Camden and Atlantic Railroad Company to construct a railroad across the state from Camden to the sea, at or near Absecom inlet, and the incorporation of the Raritan and Delaware Bay Railroad Company, to construct a railroad from Raritan bay to Cape Island, were no violation on the part of the state of their contract with the complainants.
- 4. The junction of the Camden and Atlantic railroad with the Raritan and Delaware Bay railroad, at their necessary and legitimate point of intersection, so as to form, a continuous, though circuitous line of railway from Camden to the Raritan bay, and which, with the aid of steamboats upon the Delaware river and Raritan bay, will form a continuous line, and which by .possibility may be used for the transportation of passengers and merchandise -across the state, between the cities of New York and Philadelphia, constitutes no violation of the complainants’ rights.
5. There is a legitimate purpose for which these roads, thus united, may be used, viz. the transportation of freight and passengers, to and from points and places within the state of New Jersey, along the line of the respective roads, and between those points and the cities of New York and Philadelphia respectively.
6. There being a legitimate purpose for which these roads may be constructed and used, and for which a junction between them may be formed, the defendants cannot be re*21strained from effecting such a junction merely because it may be perverted to an unlawful purpose.
7. The fact, that either of the said roads, or the connecting link between them, is being constructed without lawful authority, either because no survey of the route has been filed in the office of the secretary of state, or because it is not constructed in conformity to the route prescribed by its charter, constitutes no ground for equitable relief against such construction at the instance of the complainants, unless their rights will be thereby violated.
8. Such unauthorized construction and connection of the roads may afford evidence tending to show a fraudulent design, on the part of the directors, to violate the rights of the complainants; but it is not sufficient, upon a motion for a preliminary injunction, to overcome the answers of the defendants under tlieir corporate seals, and under the oaths of their officers, who are made defendants for the purpose of discovery.
9. Under the view taken by the court of the true construction to be given to the contract between the state and the complainants, the answer of the defendants is a full denial of the equity of the complainants’ bill, and renders the allowance of an injunction before the final hearing improper.
10. If the roads of the defendants, by means of the contemplated connection, should be used for the purpose of transporting passengers or merchandise between the cities of New York and Philadelphia, or to compete in business with the railroads of the complainants between the said cities, in violation of the contract between the state and the complainants, full and adequate protection to the complainants’ rights can be given by injunction restraining such use of the roads.
11. Ho duties imposed upon the defendants, in the prosecution of their legitimate business, by their acts of incorporation, and no contract into which they may have entered or may enter with third persons or with each other, can *22justify any violation of the rights of the complainants, or afford protection against the consequences of such violation.
12. The state is no party to this suit. Her sovereignty cannot he trenched upon, nor her right of eminent domain impaired by any decision in this cause, nor by any unauthorized or illegal acts which may be done or permitted by the defendants under color of her authority.
13. If the roads of the defendants, by means of the connection that ma.y be made between them, either lawfully or unlawfully, shall be fraudulently used in violation or evasion of the sovereign rights of the state, she has the power, and is fully competent to guard those rights.
The application for an injunction must be denied, and the rule to show cause discharged with costs.